Mr. President, it would be ungracious of the representative of Algeria not to associate himself with all the compliments which have been paid to you, and perhaps he is best placed to estimate how much those compliments were justified and to what extent they were personally merited. Perhaps it will suffice to say how honored we feel, as Algerians and Africans, and to express our assurance that, under your enlightened guidance, the work of the twenty-ninth session will indeed be crowned with success.
90.	We would also like to express our deep gratitude to Mr. Leopoldo Benites and assure him of our admiration and friendship for having presided so competently and with such courtesy over the twenty-eighth session and the sixth special session of the General Assembly.
91.	It is a formidable task for me to speak at the end of the general debate, after everything has already been said by distinguished previous speakers, and at best my statement could be only a pale reflection of what the Assembly has already heard. The problems have been posed and analyzed, suggestions have been put forward, advice has been given and solutions proposed. I hope, therefore, that no one is expecting from me an originality to which I cannot lay claim nor any infallible recipe for solving our difficulties. However, I must stress the feeling of concern in the face of the serious dangers threatening the world which marked most statements. These dangers arise not so much from the actual problems faced by the international community problems which it can now clearly see and of which it is now keenly aware as the fact that it has so far found it impossible to produce a satisfactory and lasting solution to them.
92.	The striking contrast between this tragic impotence and the prodigious development of the powers of man and his mastery of his environment is, I believe, a paradox typical of our times, when the disparities by which our world is torn stand out more starkly than ever under the glare of powerful lights.
93.	There is no doubt that, a quarter century after the Second World War, we are entering an era where not only the international order which has hitherto prevailed, but also the principles which are its very foundation and the philosophy from which it derives its very essence, are now being challenged. In terms of people, the challenge was expressed by the wave of protests which stirred the younger generations throughout the world. It is no doubt to the credit of the old order that it has at least forged the new framework of international society; but this very evolution dooms this old order to oblivion unless it is able to adapt itself rapidly.
94.	This new world is supposed to be, above all, a world of mature and responsible people, free from all tutelage and rejecting all paternalism. The rules of the game can no longer be those that decree that only the
most powerful can play. The lesson we can learn from history is that nothing lasting can be built against the will of the people. This lesson has never been better illustrated than in our times, which have in addition
confirmed that this will of the people is as sacred and as invincible whatever the latitude or continent.  
95.	It is against this background that we should assess the changes that have occurred in international relations. While we would not dream of diminishing the importance of detente between the great Powers, we cannot, however, be more keenly aware of how much further we have to go before we can bring international morality into line with the new structure of our society.
96. The claims of all these young countries which have just made their entry into the international arena and have suddenly become aware of their responsibilities cannot be met indefinitely by the prohibitions of an obsolete order, an order which they are all the less inclined to honor precisely because it was that order which permitted their enslavement, the plundering of their resources and the destruction of their identity. Obviously, one cannot build any new order without first attempting to wipe away all wrongs and to restore rights which have been disregarded or suppressed.
97.	Whether it be a political or an economic crisis, the situation is in fact the same. There is the same conflict between outmoded concepts and the exigencies of the modern world. Decolonization, for example, fits precisely into this context and, at the same time, is an inevitable stage on the road towards that society of free and sovereign peoples that will be the international community of tomorrow.
98.	Progress achieved in the process of independence for the Portuguese colonies gives us a rare occasion for satisfaction within the present world context. While we were happy to welcome here the Republic of Guinea-Bissau, we also greeted with relief the substantial changes which have occurred in Portugal itself and which, H they have to prove something, at least demonstrate that the freedom of the Portuguese people is intimately connected with that of the African peoples which, like it, have been subjected to the domination of the same regime, Fascist at home and colonialist ".broad. A very valuable lesson must be learned from the Portuguese experience which shows that one cannot destroy the freedom of others without affecting one's own freedom. Other countries besides Portugal have also had occasion to learn this lesson, to their cost. If this lesson were digested properly, humanity would, I am sure, find itseW free of the threats to its tranquility.
99.	These victories in the anti-colonialist struggle should not conceal from us everything that still remains to be done not only to complete the liberation of colonial territories, but also and above all to put an end to the attacks on human dignity and human values, constituted by the policy of apartheid of South Africa and the racist minority regime of Rhodes^. This year the General Assembly has once again rejected by a larger majority than ever the credentials of the South African delegation, thus reflecting international public opinion, which is unanimous in its repugnance of apartheid. The Assembly wanted to make its condemnation more effective by asking the Security Council to review the relations between the United Nations and South Africa. But no one should be deluded by this. It is above all a test, a test of the determination of our community to impose respect for its principles, bu: a test also of the sincerity of its Members, particularly the most powerful, in their attachment to these principles.
100.	Since I am talking about African problems and decolonization, I should in my turn say a few words about the Sahara under Spanish domination. The Assembly has long been familiar with this problem and is aware of the interest attached by Algeria to all problems of liberation, an interest all the greater when there are involved as is the case here obvious geopolitical considerations, and when the desire of the peoples of this region for unity is founded on so many links of all kinds which have always existed among them despite the vicissitudes of time and history.
101.	Algeria, Morocco and Mauritania have long been calling upon Spain to decolonize this Territory and allow its population to exercise its right to self-determination. For many years, in fact, these three sister States have co-ordinated their efforts towards this end in the OAU, in the non-aligned group and in particular at the United Nations.
102.	The General Assembly has always supported this action and, in resolutions adopted at the last few sessions, it has constantly called upon the administering Power to organize, in agreement with the countries concerned, a referendum of self-determination, under the control of and guaranteed by our Organization. While affirming its attachment to the principle of the self-determination of peoples, the Spanish Government has, however, embarked upon a course of procrastination which has given rise to doubts as to the sincerity of its intentions and has even gradually led to a highly regrettable deterioration of the situation.
103.	Although the international community has noted the most recent statements of the Madrid Government, whereby it has undertaken to implement the decisions of the General Assembly, the concerted and common position o* Algeria, Morocco and Mauritania has been clearly express throughout these years, and it cannot be the subject of any misunderstanding: as to the natural interest of these three countries in a peaceful, satisfactory and lasting solution of this problem; as to the need to permit the Sahrawi people to exercise their self-determination and, finally, as to their wish to prevent this problem from degenerating into a source of insecurity in a particularly sensitive area. Stated thus, this position can accommodate any suggestion which would respect its principal elements.
104.	Morocco has just expressed its wish to place this matter before the International Court of Justice. Mauritania, to our pleasure, has agreed to this procedure. Algeria can see nothing but advantage in an arrangement which has been agreed upon by its brothers and allies, a procedure which would clarify the juridical and historical aspects of the problem by means of an opinion of the Court. That procedure will, of course, facilitate the search for a final agreement and will show the way to it. In any case, it goes without saying that the opinion of the population directly concerned will always be the most important element and the decisive factor in any settlement. Algeria's interest would be entirely satisfied if the decolonization of Sahara were to be achieved rapidly, thus enabling all the peoples of the region to strengthen and to promote their ties of co-operation, brotherhood and good neighborliness.
105.	The Palestinian problem, which this year is on the agenda of our session, may seem somewhat strange because of some of its features and the emotional nature of its content. It belongs, in fact, by its origin, its nature and its ramifications, to the same category of problems which we have already mentioned, and which can be defined in simple terms: denial of justice and infringement of the freedom of peoples and their most sacred rights.
106.	The rights of the Palestinian people, its legitimate claims to justice, are being thwarted by a situation of fait accompli, based not on law but on force, a situation which is being perpetrated thanks to uninterrupted aggression and the benevolent complicity of the inter-national community. Ever since this people was driven out of its country, denied its land, stripped of its goods, regrouped in refugee camps or dispersed all over the world, attempts have been made, wittingly or unwittingly, to deprive it of its identity, to deny it its national character and to reduce the scale of its tragedy to the eking out of a wretched daily existence.
107.	How can we be surprised, therefore, that the situation created in this way in Palestine has been rapidly transformed into the Middle East crisis we know, which a quarter of a century of effort has not been able to settle, and which is now attaining such gravity that it is directly threatening peace in Europe and in the world? It is not enough to say in explanation that it is a complicated problem, nor is it enough to seek in history, religion or sociology reasons for the failure in the Middle East of methods of settlement which have proved their worth elsewhere.
108.	It is becoming increasingly obvious now that the problem has only appeared insoluble because no one wanted to understand the central fact, its very core, which is the situation of the Palestinian people. We could even say that the Middle East crisis is the Palestinian problem, because that problem is the source of the crisis, and will determine its outcome. It is time for the United Nations and international public opinion as a whole to recognize at last something we have ceaselessly represented here as axiomatic. The Organization must understand that its duty is not so much to provide humanitarian relief for a people it has allowed to be struck down and dismembered, but to help it to preserve its identity, regain its homeland, and recover from a disaster which almost wiped it off the map.
109.	In approving the inclusion on its agenda of the question of Palestine, the Assembly has taken the first step in that direction, and the debate that is to be held on this subject will, we are sure, make it possible now to deal with the problem of the Middle East within a realistic context, with full awareness of how much clear thinking, courage and sacrifice will be required for a true settlement. But this result will be possible only through a broad and sincere discussion which would involve all interested parties and, of course, first and foremost the Palestinians, through their authentic and best qualified representatives. Thus conceived and carried out, that debate will without doubt represent the most substantial progress that has been achieved since an attempt was first made to seek a solution which would be one in more than name.
110.	The crisis that broke out last July in Cyprus and has since then undergone some dangerous developments is one more of the problems engendered by the Middle East situation. This is a serious crisis, because it affects the independence of a non-aligned country, threatens its sovereignty, and is destroying its national unity. It is also complex because of its international ramifications and the strategic consideration^ involved. I believe that this is not the time for apportioning blame for the events in Cyprus that eventually led to the present situation. There .are more important things to do at this time: firstly, to relieve all the sufferings that have been inflicted upon the people, to contain the conflict and prevent it from worsening, and to explore ways and means of achieving a progressive settlement which would respect the independence of the island and its sovereignty, and create conditions for a restoration of confidence between the two communities on the island.
111.	Initially peaceful coexistence and later, we hope, fraternal coexistence between the Greek and Turkish communities of Cyprus that, when all is said and done, is the essential objective of any attempt to find a true solution. It is only by eventually sharing the same national feelings, by coming to consider themselves the children of the same motherland and placing their loyalty to that motherland above all other allegiances, that the Cypriots will really be able to exercise their sovereignty and spare their country of all threats of division. This, of course, is something that will take a long time to learn, and it is only possible if all sides demonstrate the same sincere will to succeed. Yet the strongest nations have been forged in misfortune and division, and there is no reason to rule out optimism with regard to the communities of Cyprus.
112.	We feel, too, that the contacts taking place between their representatives will be able to overcome present reservations, remedy the errors of the past, and pave the way for the reconciliation of tomorrow. For this it is essential to free Cyprus from its involvement in international strategies and to put an end to foreign intervention from whatever quarter. All foreign troops must be withdrawn and military bases dismantled, in spite of the humanitarian role that they can play in situations like those in which the Cypriot people has just found itself.
113.	Once those initial conditions have been met it will be the task of the two communities to determine what system seems to them the best to guarantee the equality of rights at the present time and to promote the gradual forging of those communities into a single nation. The United Nations has spared no efforts to achieve that result and will undoubtedly have a role of primary importance to play in the restoration of confidence and the encouragement of progress towards a fruitful dialog.
114.	I am sure no one will be surprised at the extreme interest in the situation in Cyprus of the non-aligned group of countries, which could not possibly reconcile themselves to seeing the very existence of one of their members being threatened. The attacks against Cyprus, against its sovereignty and its national unity, is felt by the entire group as an attack against all the non-aligned countries and as jeopardizing the very policy of non-alignment. That is why the non-aligned group has been following so closely the development of the crisis and why it would like to assure the Cypriot people of its total solidarity. It is ready to do anything which would permit the rapid restoration of peace on the island and facilitate agreement between the two communities.
115.	The current disturbances in international economic relations are the best illustration of what I described at the beginning of my statement as a confrontation between an old order clinging desperately to its privileges and a new order wishing to demolish the obsolete structures of the past and establish a scale of values more in keeping with the principles which should govern the modern world. It is there, fundamentally, that lies what some have called "a world economic crisis" and which others would like to limit to what they misleadingly describe as "an energy crisis".
116.	The international economic order which has prevailed hitherto has made possible the extraordinary rise of the industrialized world, facilitated primarily by the availability of raw materials and cheap labor in colonial territories and in the third world generally speaking. That system, originally based upon a similarly serious imbalance in the distribution of wealth, could not but facilitate the enrichment of the most highly developed countries to the detriment of the poorer countries. When the poor countries finally awoken the abuse and, taking their own destinies in hand; wanted to make up their economic lag, under development it began to appear to be a threat to world peace, and world public opinion began suddenly to understand the seriousness of the situation.
117.	To remedy that situation, no doubt important changes should have been made in the international economic system which, by reducing to reasonable limits the advantages of the industrialized countries, would have established a greater measure of justice in the world and given the under-developed countries an opportunity to restore their economies. But that was not the course followed. The rich countries preferred, while preserving their privileges, to respond to the claims of the third world by the granting of aid in various forms.
118.	I shall not dwell on the serious shortcomings of such assistance, which in any case was not always understood or presented as a duty towards those who had been exploited, and which if it had been left to the initiative of individual countries would never have exceeded an extremely low percentage of the national income of the developed countries. The result was that not only was the economic lag of the under-developed countries not reduced but also that their situation became more desperate with each year. To that should be added the difficulties which the economic system of the developed world had begun to experience, difficulties which derived primarily from an unbridled rate of growth in the industrial field, unprecedented waste and fabulous expenditures entailed in the pursuit of imperialist policies.
119.	The world economic crisis in the result of a combination of two phenomena: inflation in industrialized countries, under-development in the rest of the world. The energy crisis has only made more apparent the cracks in the system, but the dimensions of the evil far transcend the mere consequences of a rise in the price of oil.
120.	What is the meaning, then, of all the fuss about the price of oil, to which people are attempting to attribute their current difficulties and on the basis of which a solution is sought? I shall not revert to arguments already put forward here by which it has been amply demonstrated that such assertions are inane. The most dangerous aspect of this maneuver against the petroleum-producing countries is that it attempts, first, to introduce division into the ranks of the countries producing raw materials and, secondly, to discourage any attempts to readjust the prices of r w materials by tying them, particularly, to the prices of industrial products. The surprising insistence on the tragic situation of the poorest countries, and the sympathy which is suddenly being lavished upon them cannot conceal from us the deep-seated motivations which are, in any case, fundamentally selfish, and which underlie this approach.
121.	The seriousness of the troubles today is such that it should encourage all of us to face up to our responsibilities and not to seek a scapegoat for our sins. It we are convinced that it is only by joint efforts that we can rectify the situation, why, then, issue such incongruous warnings and threats and thus make even more difficult any attempt at understanding and co-operation.
122.	It must be that it is easier to find wisdom among the humblest, for it was precisely in the hope of finally seeing the international community embarking upon a course of co-operation that we called for the convening of the special session of the General Assembly on raw materials and development. The primary objective of this meeting was to be, in our view, that of stressing the extent to which the world economic crisis had highlighted the solidarity of the industrialized and the underdeveloped worlds, and the extent to which the prosperity of the rich countries was vulnerable if it remained limited to those countries. Secondly, the debate was intended to bring out the real causes of the crisis and thus to define the precise perspective in which the energy crisis itself should be placed. This was thus a unique opportunity for the third world countries to set forth their problems, claims and suggestions in a new context, and for developed countries, rendered by the trials they themselves were undergoing more sensitive to and more heedful of these complaints, an opportunity to become more keenly alerted to the dangers of underdevelopment.
123.	The work of resolving the crisis could not be confined to finding partial solutions, which, by not calling into question fundamentally the inequalities and disparities inherent in this system, would have only allowed a postponement of the consequences and would have left the situation to get even worse. Courage and clear sightedness demanded that we get to the bottom of things and discover that the roots of the crisis lay in the economic order itself, and that it was by working on the economic order itself that one could really expect to obtain positive results.
124.	This is, in fact, what happened, not without difficulties in the attempt to establish an open and sincere dialog between the developed and the underdeveloped countries, and also not without reservations on the part of the industrialized countries. How-ever that may be, and whatever may be said of this result, it could reasonably be considered as a point of departure along a path which had already been traced, along which there was some ground for hoping that we could make even more progress.
125.	The trends that have recently emerged and that would have us focus all our attention on the energy crisis and on the petroleum-producing countries, are aiming in fact at destroying everything which had been so arduously achieved at the last special session. We do not think that such initiatives, by disturbing the harmony which had begun to establish itself between developed and underdeveloped countries and by propelling them towards a confrontation which would be harmful to the interests of everyone, can really help us to get closer to a rapid, satisfactory solution of the economic crisis. We feel, rather, that we must continue to act within the framework laid down at the special session in the Declaration and the Program of Action on the Establishment of a New International Economic Order, and attempt to increase what common ground there is, to overcome differences and to prepare practical measures for the application of that Declaration and Program.
126.	Since the end of the Second World War the world has undergone profound changes in its structure, in its potential and in its environment. What for so long appeared as a remote ideal difficult of attainment is now within our grasp and can be achieved, if only we want to achieve it and are prepared to pay the price. We could then build an entirely new world based upon principles which have, so far, constantly been proclaimed, but which today must be applied and respected. The years we are now passing through are crucial in this process of metamorphosis, in which we see the strengthening and acceleration of trends towards change and renewal. It is no surprise to see the parallel and contrasting development of forces of resistance to this trend which are attempting to preserve and prolong the old order and of the revolutionary forces which want to force the pace of change.
127.	It is up to us, the international community as a whole, whether we want the new world society to be born without confrontation and without violence. It is up to us whether we do not wish it to give way to resentment and rancor which arouse feelings of vengeance and the desire for revenge. To be frank, that has been said by all previous speakers in the general debate, and I cannot better conclude my statement than with the consoling observation that such unanimity represents a hope for the whole of mankind.

